AMERICAN FELT CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.American Felt Co. v. CommissionerDocket No. 14882.United States Board of Tax Appeals18 B.T.A. 509; 1929 BTA LEXIS 2037; December 10, 1929, Promulgated *2037  Where a taxpayer is notified by unregistered letter prior to the Revenue Act of 1926 that a jeopardy assessment has been made under the Revenue Act of 1924, but the assessment is not actually made until after the passage of the Act of 1926 and the taxpayer is not notified within 60 days, after assessment, as provided by section 279, the Board is without jurisdiction.  Hugh D. McLellan, Esq., and W. Sidney Felton, Esq., for the petitioner.  J. Arthur Adams, Esq., and Frank A. Surine, Esq., for the respondent.  STERNHAGEN *509  OPINION.  STERNHAGEN: In this proceeding the petitioner sought to attack an alleged deficiency of $27,394.79 income and profits tax for 1921.  By unregistered letter dated February 25, 1926, while the Revenue Act of 1924 was still in effect, the respondent advised the petitioner that under section 274(d), Revenue Act of 1924, an assessment had been made against it of income and profits tax of $27,394.79 for 1921 and that under section 279(a) of that Act petitioner had the right to file a claim for abatement.  From this notice petitioner had no right to appeal.  *2038 ; . The assessment was not actually made until February 27, 1926, which was the day after the enactment of the Revenue Act of 1926.  No notice of assessment was sent within 60 days thereafter, as provided by section 279, Revenue Act of 1926, and, under subdivision (k), no abatement claim could be filed.  In March, 1926, demand was made by the collector.  The taxpayer apparently wrote to the Commissioner about April 1, 1926, and was advised under date of *510  April 19, 1926, that under Revenue Act of 1926, section 274(a), it was allowed 60 days from February 25, the date of notice of alleged assessment, within which to file a petition with the Board.  No other communication went from the Commissioner to the taxpayer.  On April 26, 1926, this petition was filed, reciting that the taxpayer was filing it in self-protection despite its belief that no proper action had been taken by respondent to authorize collection or a proceeding before the Board.  We are of opinion that there is no foundation for this proceeding and that it must be dismissed for want of jurisdiction.  The respondent had, *2039  when the petition was filed, neither determined a deficiency and sent notice thereof, nor made an assessment and sent notice thereof.  The petition will be dismissed for want of jurisdiction.